Citation Nr: 0100517	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1986, to 
November 19, 1986, and he may have additional service to be 
verified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
schizophrenia.  

In April 2000, the Board remanded the case to schedule the 
veteran for a hearing before a Member of the Board at the RO.  
Such a hearing was scheduled for December 2000; however, the 
veteran failed to appear for the hearing.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  In order to grant service connection for a 
psychosis, such as schizophrenia, manifestations must have 
appeared while the veteran was in service or had become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2000).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary. . . .  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(b).

The veteran entered service on September 10, 1986.  The 
veteran's service medical records reveal that was 
hospitalized for an acute severe schizophreniform disorder on 
September 17, 1986.  A DA Form 3947, Medical Evaluation Board 
Proceedings, dated in October 1986, noted the same diagnosis 
as cited above.  The Medical Evaluation Board determined that 
the veteran's disability existed prior to service and was not 
aggravated by service.  It was recommended that the veteran 
be discharged from service.  The veteran indicated his 
concurrence with the Medical Evaluation Board's findings.

In December 1986, the RO denied service connection for a 
mental disorder on the basis that the onset of the veteran's 
psychiatric symptoms within one week following entrance into 
service was conclusive evidence that the disorder existed 
prior to service pursuant to 38 C.F.R. § 3.303(c).  

A DA Form 3647, Inpatient Treatment Record Cover Sheet, 
indicated that the veteran was admitted to the Moncrief Army 
Community Hospital at Fort Jackson, South Carolina, for a 
psychotic disorder, not otherwise specified, from November 
1990 to December 1990.  The document also indicated that the 
veteran was the subject of a Medical Evaluation Board in 
December 1990 due to failure to meet medical retention 
standard due to a psychotic disorder, not otherwise 
specified.  

In a letter dated in June 1998, a psychiatrist, Mark Glenn, 
M.D., and a licensed social worker, Lena Brown, L.S.W. II, 
stated that the veteran received treatment for schizophrenia 
since March 24, 1987, from the Waccamaw Center for Mental 
Health, in Georgetown, South Carolina, a branch of the South 
Carolina Department of Mental Health.  In a letter dated in 
July 1998 from the Georgetown Health Group, d.b.a. Waccamaw 
Medical Center, a physician stated that the veteran had been 
treated at the center since March 1984 and that his medical 
records make no note of a mental illness.  

In June 1998, the RO denied service connection for 
schizophrenia on the basis that the veteran's condition 
existed prior to service and was not aggravated in service.  

In January 1999, the veteran stated that he was hospitalized 
in a medical facility in Antioch, Tennessee, for a 
psychiatric disorder in 1991.  

In February 1999, the RO attempted to verify an additional 
period of service for the veteran, November 19, 1990, to 
December 18, 1990, however, there is no reply of record.  

The veteran contends that he was in perfect mental health 
before entrance into service in 1986 and that the trauma of 
service caused his schizophrenia.  He also contends that he 
was first given medication for his psychiatric disorder at 
that time, and was kept on that medication, except for a 
short period of time prior to his entrance into service in 
1990.  He maintains that he has been on medication for 
schizophrenia since his second period of service.  


In addition to the apparently conflicting evidence regarding 
whether the veteran's psychiatric disability preexisted his 
verified (first) period of service, the Board emphasizes that 
there has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, pertinent to 
this case, obtaining a medical opinion) when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
statutory changes noted above, the Board finds that RO should 
obtain a medical opinion from a psychiatrist practicing at a 
VA medical facility.  The psychiatrist should review the 
record and offer an opinion addressing whether the veteran's 
schizophrenia existed prior to service and, if so, whether it 
was permanently worsened by service.  

Prior to having the RO undergo VA examination, however, the 
RO should attempt to verify the veteran's service in 1990, 
and to obtain all service medical records pertaining thereto, 
to include any report(s) of Medical Evaluation Board 
proceedings.  

The RO should also obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any private medical records noted above.  The RO 
should contact the veteran to obtain the name of the medical 
facility in Antioch, Tennessee, where he claimed he was 
hospitalized in 1991.  Although the Board is unsure whether 
additional medical records pertaining to the veteran's 
psychiatric disorder exists from the 1980's, the RO should 
again contact the Waccamaw Center for Mental Health to 
provide the psychiatric and social worker an opportunity to 
submit any medical records pertaining to the veteran's 
psychiatric disorder.  

Furthermore, the veteran, at his a hearing before a hearing 
officer at the RO in November 1998 , stated he was granted 
Social Security Administration (SSA) disability insurance 
benefits in 1991.  Once the VA is put on notice that the 
veteran is in receipt of such benefits, the VA has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
should be adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should attempt to verify the 
veteran's service in 1990, and to obtain 
all service medical records pertaining to 
such service, to include any Medical 
Evaluation Board proceedings.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
medical records pertaining to the 
veteran's schizophrenia from the Waccamaw 
Center for Mental Health, in Georgetown, 
South Carolina, specifically treatment 
records from March 1984.  The RO should 
contact the veteran to obtain the name of 
the medical facility in Antioch, 
Tennessee where he was hospitalized for a 
psychiatric illness in 1991, and attempt 
to obtain such records.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and his representative 
should be duly notified.

3.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

4.  After all records received pursuant 
to the development requested in 
paragraphs 1 through 3 above are 
associated with the claims file, the RO 
should forward the veteran's entire 
claims, to include a complete copy of 
this REMAND, to a psychiatrist who 
practices at a VA medical facility.  
Following review of the veteran's claims 
file, and consideration of the pertinent 
facts noted above, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected schizophrenia (1) 
preexisted service in 1986; (2) and if 
so, that the psychiatric disorder 
permanently worsened by that service.  
Further, if the veteran's 1990 service is 
verified and it is determined that the 
veteran had a psychiatric disorder which 
preexisted this period of service, the 
examiner should opine whether it is at 
least as likely as not that the disorder 
was permanently worsened by his second 
period of service.  The complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  If the development requested above 
does not yield a nexus opinion regarding 
the veteran's psychiatric disorder, the 
veteran should be notified of this fact 
and provided an opportunity to submit such 
a medical opinion.  

7.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims on in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

9.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to appellant and his 
representative a supplemental statement 
of the case, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



